Case 1:19-cv-00715-LO-IDD Document 54 Filed 07/24/19 Page 1 of 1 PageID# 787



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division



JUUL LABS,INC.,

              Plaintiff,

V.                                                     Civil Action No. 19-cv-00715(LO/IDD)

YASER AHMED et al.

              Defendants.



                                            ORDER


       This matter is before the Court on Plaintiffs Motion for Order Authorizing Service of

Process by Email as to Certain Defendants [Dkt. No. 47]. This matter can be resolved without oral

argument, as such argument would not aid the decisional process. It is hereby

       ORDERED that Plaintiffs Motion is GRANTED. Plaintiff shall file a notice of service

with the Clerk's office affirming compliance with this Order indicating the date the emails were

sent to each Defendant.


       The Clerk is directed to forward copies of this Order to all counsel of record.

       ENTERED this         day of July 2019.




                                                                           /s/
                                                            Ivan DrDavis
                                                            United States Magistrate Judge


Alexandria, Virginia
